Exhibit 10.13

HERITAGE BANK OF COMMERCE
DEFERRED FEE AGREEMENT

THIS AGREEMENT is made effective as of June 30, 1997 by and between HERITAGE
BANK OF COMMERCE (the "Bank"), and Jack Peckham, (the "Director").

RECITALS

WHEREAS, to encourage the Director to remain a member of the Bank's Board of
Directors, the Bank desires to provide to the Director an opportunity to defer
fees and obtain certain benefits related thereto.

NOW, THEREFORE, in consideration of the services to be rendered by the Director
to the Bank in the future and for other good and valuable consideration, receipt
of which is hereby acknowledged, the parties agree as follows:

AGREEMENT

Article I. Definitions

1.1 Definitions Whenever used in this Agreement, the following words and phrases
shall have the meanings specified:

1.1.1 Change in Control The term "Change in Control" shall mean (i) when any
"person", as such term is used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended ("Exchange Act") (other than the Employer, a
subsidiary thereof or an employee benefit plan of Employer, including any
trustee of such plan acting as trustee) is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Employer representing fifty percent (50%) or more of the
combined voting power of the Employer's then outstanding securities, where such
person's beneficial ownership of the Employer's securities was not initiated by
the Employer or approved by the Employer's Board of Directors; or (ii) the
occurrence of a transaction requiring shareholder approval, and involving the
sale of all or substantially all of the assets of the Employer or the merger of
the Employer with or into another corporation, where such merger was not
initiated by the Employer and in which Employer is not the surviving entity; or
(iii) a change in the composition of the Board of Directors of the Employer, as
a result of which fewer than a majority of the directors are Incumbent Directors
(which "Incumbent Directors" shall mean directors who either (A) are directors
of the Employer as of the date hereof, or (B) are elected, or nominated for
election, to the Board of Directors of the Employer with the affirmative votes
of at least a majority of the Incumbent Directors at the time of such election
or nomination (but shall not include an individual whose election or nomination
is in connection with an actual or threatened proxy contest relating to the
election of directors to the Employer)); or (iv) any liquidation or dissolution
of the Employer.

1.1.2 Code The term "Code" shall mean the Internal Revenue Code of 1986, as
amended. References to a Code section shall be deemed to be to that section as
it now exists and to any successor provision.

1.1.3 Distribution Date The term "Distribution Date" means the earlier of ten
(10) years after the date of this Agreement or upon the Director's Termination
of Service as defined below.

1.1.4. Deferral Account The term "Deferral Account" means the account
established by the Bank on its books to record the amount of fees deferred by
the Director and interest accrued thereon.

1.1.5 Deferral Period The term "Deferral Period" means the period of time
beginning with the date of this Agreement and ending with the earlier of the
Distribution Date or the Director's Termination of Service.

1.1.6 Benefit Period The term "Benefit Period" means the period of time
beginning with the earlier of the Distribution Date or the Director's
Termination of Service and ending with payment in full of the Director's
Deferral Account balance.

1.1.7 Election Form The term "Election Form" means the Form attached as Exhibit
A.

1.1.8 Fees. The term "Fees" means the total fees payable to the Director.

1.1.9 Termination of Service The term "Termination of Service" means the
Director's ceasing to be a member of the Bank's Board of Directors for any
reason whatsoever.

Article 2. Deferral Election

2.1 Initial Deferral Election The Director shall make an initial deferral
election under this Agreement by completion and delivery to the Bank of the
Election Form attached hereto as Exhibit A. The Election Form shall set forth
the amount of Fees to be deferred, the form of benefit payment and designation
of beneficiary. The Election Form shall be delivered to the Bank not later than
June 30, 1997 and effective to defer only those Fees earned for services
performed after June 30, 1997.

2.2 Deferred Election Changes The Director may modify the amount of Fees to be
deferred and/or form of benefit payment under Section 2.1 by filing a subsequent
signed Election Form with the Bank within twenty (20) days prior to the end of a
calendar year preceding the calendar year in which the Fees are to be deferred
and/or the change in benefit payment is to apply and in each case by obtaining
written approval of the Board of Directors of the Bank. Such modified deferrals
and/or form of benefit payment shall not be effective until the calendar year
following the year in which the subsequent Election Form is received by the
Bank.

 

Article 3. Deferral Account

3.1 Deferral Account The Bank shall establish a Deferral Account on its books
for the Director, and shall credit to the Deferral Account the following
amounts:

3.1.1 Deferrals The Fees deferred by the Director on the first day of the month
following the month in which the Fees were earned.

3.1.2 Interest On the last day of each calendar month during the Deferral Period
only, and immediately prior to the payment of any benefits, the Deferral Account
will be credited with interest earned during that month. The applicable interest
rate shall be eight percent (8%) per annum through December 31, 2006 and at the
same rate for each year thereafter unless changed prior to the beginning of each
subsequent year by resolution of the Bank's Board of Directors, in its sole
discretion. Interest earned will be calculated by taking the applicable rate of
interest multiplied by the principal balance on the last day of each month,
divided by 365 days, multiplied by the number of days in the month. At the end
of each calendar year, the interest earned during the year will be posted to the
account and only then become principal and entitled to future interest accrual.

3.2 Statement of Accounts The Bank shall provide to the Director at each
regularly scheduled Board of Directors meeting, a monthly statement setting
forth the Deferral Account balance.

3.3 Unsecured Creditor Status The Deferral Account is solely an accounting
device for measuring amounts to be paid under this Agreement. The Deferral
Account is not a trust fund of any kind and the director has no rights greater
than those of a general unsecured creditor of the Bank for purposes of the
payment of benefits under this Agreement. The Director's rights are not subject
in any manner to the anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment, or garnishment by the Director or the
Director's creditors or beneficiaries.

Article 4. Deferral Benefits

4.1 Termination of Service Benefit Upon the earlier of the Director's
Termination of Service or the Distribution Date, the Bank shall pay to the
Director the balance in the Deferral Account in the manner elected by the
Director on the Election Form.

4.2 Change in Control Benefit Upon termination of the Director's service in
connection with and either prior to or following a Change in Control, the Bank
shall pay to the Director the balance in the Deferral Account within thirty (30)
days after such occurrence.

4.3 Death During Deferral Period If the Director dies during the Deferral
Period, the Bank shall pay to the Director's beneficiary the balance in the
Deferral Account and the amount which would have been deferred by the Director
for the entire ten (10) years from the date of this Agreement, at the same time
and in the same amounts that would have been paid to the Director had the
Director survived.

4.4 Death During Benefit Period If the Director dies after benefit payments have
commenced under this Agreement but before receiving all such payments, the Bank
shall pay the remaining benefits to the Director's beneficiary at the same time
and in the same amounts that would have been paid to the Director had the
Director survived.

Article 5. Beneficiaries

5.1 Beneficiary Designations The Director shall designate a beneficiary by
filing a written designation with the Bank in the form attached as Exhibit B.
The Director may revoke or modify the designation at any time by filing a new
designation. However, designations will only be effective if signed by the
Director and accepted by the Bank during the Director's lifetime. The Director's
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Director, or if the Director names a spouse as beneficiary and
the marriage is subsequently dissolved. If the Director dies without a valid
beneficiary designation, all payments shall be made to the Director's surviving
spouse, if any, and if none, to the Director's surviving children and the
descendants of any deceased child by right of representation, and if no children
or descendants survive, to the Director's estate.

5.2 Facility of Payment If a benefit is payable to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of his or her
property, the Bank may pay such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent person or incapable
person. The Bank may require proof of incompetency, minority or guardianship as
it may deem appropriate prior to distribution of the benefit. Such distribution
shall completely discharge the Bank from all liability with respect to such
benefit.

Article 6. Claims and Review Procedures

6.1 Claims Procedure The Bank shall notify the Director's beneficiary in
writing, within ninety (90) days of his or her written application for benefits,
of his or her eligibility or non-eligibility for benefits under the Agreement.
If the Bank determines that the beneficiary is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial,
(2) a specific reference to the provisions of the Agreement on which the denial
is based, (3) a description of any additional information or material necessary
for the claimant to perfect his or her claim, and a description of why it is
needed, and (5) an explanation of the Agreement's claims review procedure and
other appropriate information as to the steps to be taken if the beneficiary
wishes to have the claim reviewed. If the Bank determines that there are special
circumstances requiring additional time to make a decision, the Bank shall
notify the beneficiary of the special circumstances and the date by which a
decision is expected to be made, and may extend the time for up to an additional
ninety (90) day period.

6.2 Review Procedure If the beneficiary is determined by the Bank not to be
eligible for benefits, or if the beneficiary believes that he or she is entitled
to greater or different benefits, the beneficiary shall have the opportunity to
have such claim reviewed by the Bank by filing a petition for review with the
Bank within sixty (60) days after receipt of the notice issued by the Bank. Such
petition shall state the specific reasons which the beneficiary believes entitle
him or her to benefits or to greater or different benefits. Within sixty (60)
days after receipt by the Bank of the petition, the Bank shall afford the
beneficiary (and counsel, if any) an opportunity to present his or her position
to the Bank orally or in writing, and the beneficiary (or counsel) shall have
the right to review the pertinent documents. The Bank shall notify the
beneficiary of its decision in writing within the sixty (60) day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the beneficiary and the specific provisions of the Agreement on
which the decision is based. If, because of the need for a hearing, the sixty
(60) day period is not sufficient, the decision may be deferred for up to
another sixty (60) day period at the election of the Bank, but notice of this
deferral shall be given to the beneficiary.

Article 7. Amendment and Termination

The Bank may amend or terminate this Agreement at any time prior to the
Director's Termination of Service by written notice to the Director. In no event
shall this Agreement be terminated without payment to the Director of the
balance in the Deferral Account attributable to the Director's deferrals and
interest credited on such amounts.

Article 8. Miscellaneous

8.1 Binding Effect This Agreement shall be binding upon the Director and the
Bank, and their beneficiaries, survivors, executors, administrators and
transferees.

8.2 No Guaranty of Employment This Agreement is not a contract for services. It
does not (i) give the Director the right to remain a director of the Bank, (ii)
require the Director to remain a director, (iii) interfere with the
shareholders' rights to replace the Director, or (iv) interfere with the
Director's rights to terminate services at any time.

8.3 Non-Transferability Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

8.4 Tax Withholding The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

8.5 Governing Law The Agreement and all rights hereunder shall be governed by
the laws of California, except to the extent preempted by federal law.

8.6 Unfunded Arrangement The Director and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject to any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors or beneficiaries of the Director. Any insurance obtained by the Bank
on the Director's life in connection with this Agreement is a general asset of
the Bank to which the Director and beneficiary have no preferred or secured
claim.

IN WITNESS WHEREOF, the Director and a duly authorized Bank officer have signed
this Agreement as of the above written date.

HERITAGE BANK OF COMMERCE


By /s/ Richard L. Conniff
Chief Operating Officer
Name and Title

DIRECTOR
/s/ Jack Peckham
Jack Peckham




--------------------------------------------------------------------------------




EXHIBIT A

TO

DEFERRED FEE AGREEMENT

Deferral Election

I elect to defer fees under my Deferred Fee Agreement with the Heritage Bank of
Commerce, as follows:

Amount of Deferral

Frequency of Deferral Duration



[Initial and complete one] [Initial One] [Initial One]

X

I elect to defer X Beginning of Year ____ This Year Only



100 % of Fees

____ I elect to defer ______ Each fee period X For ten (10) year

$______ of Fees from the date

____ I elect not to defer Fees ______ End of Year of the Agreement

I understand that I may change the amount, frequency and duration of my
deferrals by filing a new election form with Heritage Bank of Commerce and
obtaining written approval of the Board of Directors of the Bank; provided,
however, that any subsequent election will not be effective until the calendar
year following the year in which the new election is received by the Bank.

Form of Benefit

I elect to receive benefits under the Agreement in the following form:

X

Lump sum



Substantially equal monthly installments for:

_____ thirty-six (36) monthly installments with the amount of each installment
determined as of each installment date by dividing the entire amount in my
Deferral Account by the number of installments then remaining to be paid, with
the final installment to be the entire remaining balance in the Deferral
Account.



sixty (60) monthly installments with the amount of each installment determined
as of each installment date by dividing the entire amount in my Deferral Account
by the number of installments then remaining to be paid, with the final
installment to be the entire remaining balance in the Deferral Account.



_____ one hundred twenty (120) monthly installments with the amount of each
installment determined as of each installment date by dividing the entire amount
in my Deferral Account by the number of installments then remaining to be paid,
with the final installment to be the entire remaining balance in the Deferral
Account.

_____ one hundred eighty (180) monthly installments with the amount of each
installment determined as of each installment date by dividing the entire amount
in my Deferral Account by the number of installments then remaining to be paid,
with the final installment to be the entire remaining balance in the Deferral
Account.

I understand that I may not change the form of benefit elected, even if I later
change the amount of my deferrals under the Agreement without written approval
of the Board of Directors of Heritage Bank of Commerce.




--------------------------------------------------------------------------------




EXHIBIT B

TO

DEFERRED FEE AGREEMENT



Beneficiary Designation

 

I designate the following as beneficiary of benefits under the Deferred Fee
Agreement payable following my death:

Primary: Gayanne T. Peckham

Contingent: John P. Peckham

Note: To name a trust as beneficiary, please provide the name of the trustee and
the exact date of the trust agreement.

I understand that I y these beneficiary designations by filing a new written
designation with Heritage Bank of Commerce. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me, o
if 11 have named my spouse as beneficiary, in the event of the dissolution of
our marriage.

Signature: /s/ Jack Peckham

Jack Peckham

As of June 30, 1997

Accepted by the Heritage Bank of Commerce as June 30, 1997

HERITAGE BANK OF COMMERCE

By: /s/ Richard L. Conniff

Title: Chief Operating Officer




--------------------------------------------------------------------------------


